Citation Nr: 0933889	
Decision Date: 09/10/09    Archive Date: 09/17/09	

DOCKET NO.  06-24 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Poplar Bluff, Missouri


THE ISSUE

Entitlement to reimbursement or payment by VA of the cost of 
unauthorized private medical treatment received by the 
veteran from 2 to 8 April 2005 at the Southeast Missouri 
Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The Veteran had active military duty from December 1951 to 
September 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from adverse determinations of the VAMC in 
Poplar Bluff, Missouri.  It does appear that VAMC 
adjudication personnel did authorize payment for certain 
initial expenses arising from the Veteran's treatment in the 
Southeast Missouri Hospital Emergency Room, but denied 
treatment following his admission for coronary artery bypass 
graft heart surgery.  It is the latter expenses from various 
health care providers for which the Veteran remains 
financially obligated that remains an issue on appeal in this 
case.  Because the record forwarded from the VAMC is 
inadequate to perform an appellate review, the case must be 
remanded to the VAMC for additional evidentiary development.


REMAND

This case has been adjudicated under 38 U.S.C.A. § 1728 (West 
2002); 38 C.F.R. § 17.120.  The Veteran in this case has been 
rated by VA as permanently and totally disabled, based upon a 
total rating for individual unemployability in effect from 
April 1973.  The VAMC has agreed that the initial emergency 
room treatment provided the Veteran at Southeast Missouri 
Hospital was of such nature that delay would have been 
hazardous to life or health, but found that after the Veteran 
was adequately stabilized, private medical treatment 
thereafter was not emergent in nature, and that VA or other 
Federal facilities would have been feasibly available, and 
the Veteran should have made arrangements for transfer to a 
VA facility for all follow-on treatment.



In accordance with the laws and regulations governing the 
function and jurisdiction of the Board, the Board is 
specifically required to issue decisions that are in writing, 
set forth the issue(s) under appellate consideration, include 
separately stated findings of fact and conclusions of law on 
all material issues of fact and law presented on the record, 
and the reasons and bases for those findings and conclusions.  
38 U.S.C.A. § 7104(d) (West 2002); 38 C.F.R. § 19.7(b) 
(2008).

The problem in this appeal is that there appears to have been 
no review of the medical expense file by a qualified 
physician with a written clinical opinion supporting the 
VAMC's conclusions that the Veteran was in fact sufficiently 
stabilized, that his medical condition was no longer emergent 
in nature, and that it would have been safe and a medically 
sound decision for him to have transferred for follow-on 
treatment and surgery by the VAMC.  

Although some cases presented may be so obvious on their face 
that a competent clinical opinion may not be necessary, that 
is certainly not the case in this appeal where the aging 
Veteran had a history of heart problems with a prior right 
coronary angioplasty and then suffered acute chest pain and 
was sufficiently in fear of his life or health to seek 
emergency medical treatment, which the VAMC has previously 
found satisfies the requirement of treatment that was 
"emergent in nature."  

The question of whether follow-on diagnostic studies and 
surgical intervention remained emergent in nature is not one 
that may be answered by adjudication personnel, including the 
Board.  There is no evidence on file that the VAMC ever had 
this appeal reviewed in its entirety for the production of a 
competent medical opinion on the question presented.  On the 
other hand, the Veteran did submit a statement of his 
treating cardiologist which plainly reported that the word 
"stabilization" in the Veteran's medical records meant only 
that he was pain free, and that he did continue to have 
unstable angina with non-Q-wave myocardial infarction that 
necessitated timely follow-on treatment with diagnostic study 
and surgery.  Accordingly, the case must be returned to the 
VAMC for a complete review of the record and the production 
of a competent clinical opinion which includes a discussion 
of the medicine and clinical history documented in the 
Veteran's private treatment records of the Southeast Missouri 
Hospital in April 2005.

Additionally, the Board notes that Veterans Claim Assistance 
Act (VCAA) notice in this appeal was both untimely and 
inadequate.  VCAA notice, is required to be provided to a 
Veteran following VA's receipt of his claim and prior to any 
initial decision.  In this case, VCAA notice was provided 
together with the Statement of the Case, after his claim had 
been principally, if not completely, denied.  Moreover, this 
notice did not inform the Veteran of the evidence necessary 
to substantiate his claim.  At a minimum, such notice should 
have included a complete copy of 38 U.S.C.A. § 1728 and 
38 C.F.R. § 1720.  

With the assistance of his DAV representative, and the 
discussion included in this remand, it is now likely that the 
Veteran understands that the principal issue in this appeal 
is whether there came a time during his April 2005 medical 
treatment at the Southeast Missouri Hospital that his medical 
condition was no longer emergent in nature, and that he was 
sufficiently stabilized for transfer to a VA or other Federal 
facility for treatment.  Accordingly, the evidence necessary 
to substantiate the Veteran's claim would be competent 
clinical opinion(s), based upon a thorough review of the 
record, indicating that all of the Veteran's treatment at the 
Southeast Missouri Hospital from 2 to 8 April 2005 was for a 
continuing medical condition which satisfies the definition 
of emergent in nature; that is, care or services rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health.  

The Veteran is notified that the February 2006 statement of 
his private physician (DAO) is certainly supportive of his 
claim, but further evidence or additional statement or 
opinion supporting the position that the Veteran's condition 
remained emergent in nature throughout his treatment in the 
private hospital would further support his claim.  Although 
the Veteran is likely now aware of the evidence necessary to 
substantiate his claim, the VAMC should nonetheless provide 
adequate VCAA notice to the Veteran on remand to cure any 
possible appellate defects or errors which might not be found 
to be harmless in the future.

For these reasons and bases, the case is REMANDED to the RO 
for the following action:

1.  Initially, the VAMC should prepare 
additional VCAA notice to the Veteran 
informing him of the evidence necessary 
to substantiate his claim.  At a minimum, 
such notice should simply include a Xerox 
copy of 38 U.S.C.A. § 1728 and 38 C.F.R. 
§ 17.120.  Since the principal reason for 
denial of the claim was the conclusion 
that he was stabilized at some point 
sufficient for transfer to VA facilities, 
he should be informed that the essential 
evidence necessary to substantiate his 
claim would be a competent medical 
statement or opinion, discussing the 
relevant treatment records, indicating 
that the Veteran's clinical condition was 
emergent in nature at all times during 
his treatment at the Southeast Missouri 
Hospital.  The Veteran and representative 
must be provided sufficient time to 
prepare and/or collect any response to 
such notice.  Any response must be added 
to the medical expense folder. 

2.  After completing the above 
development, the medical expense folder 
must be provided to an appropriate 
physician at the VAMC for careful review 
and the production of a clinical opinion 
on the question presented.  This 
physician must be informed of the 
expenses already paid by the VAMC and at 
what point the Veteran was previously 
found to have been stabilized sufficient 
for transfer.  The physician must also 
address the questions presented, 
heretofore completely unanswered, 
regarding the relative distances required 
for the Veteran to travel from the 
Southeast Missouri Hospital to the Poplar 
Bluff VAMC, or any other appropriate VA 
or Federal facility which was then and 
there ready to perform the necessary 
follow-on treatment, diagnostic studies, 
and/or surgery in April 2005.  This 
opinion must not consist merely of a 
conclusory statement, but must include a 
discussion of the clinical evidence and 
diagnostic studies on file with a 
complete statement of reasons and bases 
supporting any opinion provided.  This 
statement should also include a 
discussion of the February 2006 statement 
submitted by the Veteran's private 
treating physician (DAL), and any 
additional evidence submitted by or on 
behalf of the Veteran during the pendency 
of the remand.  The VA doctor's statement 
must also be added to the medical expense 
folder.

3.  After completing the above 
development, VAMC adjudication personnel 
should again address the claim for 
payment of private unauthorized medical 
expenses.  If the decision is not to the 
Veteran and representative's 
satisfaction, they must both be provided 
with a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand.  
They must be provided a reasonable time 
to reply and any reply received must be 
included in the medical expense folder.  
Thereafter, the case should be returned 
to the Board after compliance with 
appellate procedures.  If the appeal is 
returned to the Board, VAMC personnel 
must insure that the Veteran's VA 
Regional Office claims folder accompanies 
the medical expense folder.  The Veteran 
need do nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



